DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 February 2022 was filed after the mailing date of the Notice of Allowance on 10 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 08 February 2022.  These drawings are acceptable.

Specification
Corrections to the specification were received on 08 February 2022.  These corrections are acceptable.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The Examiner notes that the amendment does not materially affect the scope of the claim is made only to maintain consistent wording.
The application has been amended as follows: 

Claim 108: A system for characterizing a sample, the system comprising:
a first optical path configured to propagate an interrogating optical beam to the sample, the interrogating optical beam comprising a plurality of optical pulses, two consecutive pulses of the interrogating optical beam being spaced apart by a period (T), the period (T) corresponding to a repetition rate of the interrogating optical beam, said interrogating optical beam generating second harmonic generated light from the sample;
an optical pump source outputting pump radiation;
a detector configured to sample intensities of the generated second harmonic light at at least two temporally separated sample times, the at least two temporally separated sample times occurring after charging the sample at a sample site by optically pumping;
a gating system configured to block pump radiation for a plurality of varied blocking periods;
a controllable optical delay system configured to introduce a variable time delay ([Symbol font/0x44]) between at least one pulse from the interrogating optical beam and a reference time with respect to said charging the sample such that the variable time delay causes the interrogating optical beam to interrogate the sample after a blocking period of the plurality of varied blocking periods; and
a processing and control module configured to obtain a characteristic of the sample based on intensities of said second harmonic generated light at the at least two sample times.


Allowable Subject Matter
 	Claims 108, 138-143, 146-149, and 153-155 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 108,138-143,146-149,153-155: None of the prior art of record, alone or in combination, teaches or discloses a system for characterizing a sample, the system comprising:
 	a gating system configured to block pump radiation for a plurality of varied blocking periods; and

 	in combination with the rest of the limitations of independent claim 108.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896